Exhibit 99.1 Report of Voting Results for 2009 Annual General Meeting of Shareholders NEW YORK, NY – May 15, 2009 - Thomson Reuters (NYSE: TRI; TSX: TRI; LSE: TRIL; NASDAQ: TRIN) today announced results for its annual general meeting of shareholders held on May 13, 2009 in London. Shareholders voted in favor of all items of business. Voting results below reflect totals for Thomson Reuters Corporation and Thomson Reuters PLC as shareholders of the two companies voted together as a single decision-making body under Thomson Reuters dual listed company (DLC) structure. The votes were conducted by ballot. The matters set out below are described in greater detail in the management information circular mailed to shareholders prior to the meeting. 1. Election of Directors (Resolutions 1-15) All of the 15 nominees were elected to the Thomson Reuters board. Each director elected will continue to hold office until the next annual meeting of shareholders of Thomson Reuters or until the director resigns or a successor is elected or appointed. Nominee Votes For % Votes For Votes Against/Withheld % Votes Against/Withheld Total Votes David Thomson W. Geoffrey Beattie Niall FitzGerald, KBE Thomas H. Glocer Manvinder S. Banga Mary Cirillo Steven A. Denning Lawton Fitt Roger L. Martin Sir Deryck Maughan Ken Olisa Vance K. Opperman John M. Thompson Peter J. Thomson John A. Tory 2. Appointment of Auditors (Resolution 16) The Canadian firm of PricewaterhouseCoopers LLP was reappointed as auditors of Thomson Reuters Corporation and the U.K. firm of PricewaterhouseCoopers LLP was reappointed as auditors of Thomson Reuters PLC to hold office until the next annual meeting of shareholders of Thomson Reuters. The Thomson Reuters board was also authorized to fix the auditors’ remuneration. Votes For % Votes For VotesAgainst/Withheld % Votes Against/Withheld Total Votes 3. Receipt of Financial Statements (Resolution 17) Thomson Reuters financial statements for the year ended December 31, 2008 and the auditors’ reports on those statements were received. Votes For % Votes For Votes Against/Withheld % Votes Against/Withheld Total Votes 1 4. Routine Business Items – UK Legal and Regulatory Requirements The following items of routine business required shareholder approval in accordance with U.K. legal and regulatory requirements applicable to Thomson Reuters PLC. a. Receipt of Directors’ Report (Resolution 18) The directors’ report of Thomson Reuters PLC for the year ended December 31, 2008 was received. Votes For % Votes For Votes Against/Withheld % Votes Against/Withheld Total Votes b. Approval of Directors’ Remuneration Report (Resolution 19) The directors’ remuneration report (and the auditors’ report thereon) of Thomson Reuters PLC for the year ended December 31, 2008 was approved. Votes For % Votes For Votes Against/Withheld % Votes Against/Withheld Total Votes c. Approval of Renewal of Authority to Allot Thomson Reuters PLC Shares (Resolution 20) A renewal of the authority to allot Thomson Reuters PLC shares was approved. Votes For % Votes For Votes Against/Withheld % Votes Against/Withheld Total Votes d. Approval of Renewal of Disapplication of Preemptive Rights for Thomson Reuters PLC Shares (Resolution 21) A renewal of the disapplication of preemptive rights related to the issuance of Thomson Reuters PLC shares was approved. Votes For % Votes For Votes Against/Withheld % Votes Against/Withheld Total Votes e. Approval of Renewal of Authority to Buy Back Thomson Reuters PLC Shares (Resolution 22) A renewal of the authority to buy back Thomson Reuters PLC shares in the open market was approved. Votes For % Votes For Votes Against/Withheld % Votes Against/Withheld Total Votes 2 f. Approval of Authority for Thomson Reuters PLC to Call a General Meeting of Shareholders (Resolution 23) A continuing authority for Thomson Reuters PLC to call a general meeting of shareholders (other than an annual general meeting) in accordance with Thomson Reuters PLC’s Articles of Associates upon not less than 14 clear days’ notice in writing was approved. Votes For % Votes For Votes Against/Withheld % Votes Against/Withheld Total Votes Copies of resolutions 21-23 will be available shortly at the UKLA Document Viewing Facility of the Financial Services Authority at 25 The North Colonnade, London E14 5HS, United Kingdom. 3
